DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “apparatus to detect” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12 and 14-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stolka et al. (US 2015/0148664 A1) in view of Razzaque et al. (US 2011/0130641 A1).
Regarding claim 1, Stolka et al. (‘664) teach an ultrasound system comprising: an ultrasound probe for producing acoustic transmissions and receiving acoustic echo data in response to the acoustic transmissions (see #110, Fig. 1); an image processor coupled to the ultrasonic probe (see [0045]) for producing a plurality of ultrasound images (see Fig. 2) based on the acoustic echo data and producing a projected track of an object (see #1110, [0025]-[0029], [0045]) by measuring movement from frame to frame of a detected object point in a field of view by periodic comparison of positions (see [0045]), extrapolating a locus of periodically detected object points, and by including on the ultrasound images a rendering of a plurality of lines as a path track indicator (see [0045]); an apparatus to detect a motion of the ultrasound probe (see #100, Fig. 1, [0033]) for suppressing calculation and display of the projected 
Regarding claim 2, Stolka et al. (‘664) in view of Razzaque et al. (‘641) teach the system as recited in claim 1, wherein the apparatus to detect the motion is a motion sensor in the ultrasound probe (see Stolka et al. [0033]).
Regarding claim 3, Stolka et al. (‘664) in view of Razzaque et al. (‘641) teach the system as recited in claim 2, wherein the motion sensor includes an accelerometer and a gyroscope to continuously monitor movement of the ultrasound probe (see Stolka et al. [0033]).
Regarding claim 4, Stolka et al. (‘664) in view of Razzaque et al. (‘641) teach the system as recited in claim 3, wherein probe motion is detected by relative movement between image data and the ultrasound probe on a frame by frame basis (see Stolka et al. [0033]).
Regarding claim 5, Stolka et al. (‘664) in view of Razzaque et al. (‘641) teach the system as recited in claim 1, wherein the apparatus to detect the motion is the image processor, the image processor configured to compare data from the plurality of ultrasound images (see Stolka et al. [0045]).

Regarding claim 7, Stolka et al. (‘664) in view of Razzaque et al. (‘641) teach the system as recited in claim 6, wherein the pair of reference lines project in a direction of a last motion of the location circle (see Razzaque et al. [0043]; Figs. 4a-8).
Regarding claim 8, Stolka et al. (‘664) in view of Razzaque et al. (‘641) teach the system as recited in claim 6, wherein the pair of reference lines form a virtual lane that extends up to a boundary of the one or more ultrasound images displayed on a display screen (see Razzaque et al. [0043]; Figs. 4a-8).
Regarding claim 9, Stolka et al. (‘664) in view of Razzaque et al. (‘641) teach the system as recited in claim 6, wherein the display is configured to display the pair of reference lines when the ultrasound probe is motionless and the object is in motion (see Razzaque et al. [0043]; Figs. 4a-8).
Regarding claim 10, Stolka et al. (‘664) in view of Razzaque et al. (‘641) teach the system as recited in claim 6, wherein, when the object is motionless, the display is configured to display the pair of reference lines for a predetermined period of time for observation by the user (see Razzaque et al. [0043]; Figs. 4a-8).
Regarding claim 11, Stolka et al. (‘664) in view of Razzaque et al. (‘641) teach the system as recited in claim 1, wherein the processor is configured to enable in-plane scanning or transverse scanning of the object scanned by the ultrasound probe (see Stolka et al. [0044]-[0045]).
Regarding claim 12, Stolka et al. (‘664) in view of Razzaque et al. (‘641) teach the system as recited in claim 1, wherein the processor is configured to discard subsequent object points detected outside a previously produced projected track (see Stolka et al. [0052], [0055], [0057]).

Regarding claim 15, Stolka et al. (‘664) in view of Razzaque et al. (‘641) teach the system as recited in claim 1, wherein the display is configured to display the pair of reference lines when the ultrasound probe is motionless and the object is in motion (see Razzaque et al. [0043]; Figs. 4a-8).
Regarding claim 16, Stolka et al. (‘664) in view of Razzaque et al. (‘641) teach the system as recited in claim 1, wherein, when the object is motionless, the display is configured to display the pair of reference lines for a predetermined period of time for observation by the user (see Stolka et al. [0045]).
Regarding claim 17, Stolka et al. (‘664) in view of Razzaque et al. (‘641) teach the system as recited in claim 1, wherein the processor is configured to detect probe motion by relative movement between image data and the ultrasound probe on a frame by frame basis (see Stolka et al. [0033]).
Regarding claims 18-25, the method claims are rejected mutatis mutandis in view of the rejection of the apparatus claims above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491. The examiner can normally be reached Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK D REMALY/Primary Examiner, Art Unit 3793